DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
This application is in response to communication filed on January 18, 2022.
Status of claims within the present application:
Claims 1 – 10 are pending.
Claims 1, 5, and 8 are amended

Response to Arguments
Applicant’s remarks and amendments submitted on January 18, 2022 for application
16/905,897 have been considered and are persuasive. Therefore, the previous filed claim
rejections have been withdrawn.

Allowable Subject Matter
Claims 1 – 10 are allowed. The following is an examiner’s statement of reasons for
allowance: the following prior arts were yielded during examination of the claims filed on January 18, 2022 in response to office action mailed on November 22, 2021. They do not
explicitly teach the applicant’s claimed invention, but they are in general realm of applicant’s

	Oder et al., “Implementing the NewHope-Simple Key Exchange on Low-Cost FPGAs”, 2019: This is considered closet prior art to the present application that has methodology and technology for providing the up to our knowledge first fieldprogrammable gate array (FPGA) implementation of NewHope-Simple that is a slight modification of NewHope proposed by the authors themselves in 2016. NewHope-Simple is basically NewHope with different error correction mechanism. Our implementation of the client-side scheme requires 1,483 slices, 4,498 look-up tables (LUTs), and 4,635 flip-flops (FFs) on low-cost Xilinx Artix-7 FPGAs. The implementation of the server-side scheme takes 1,708 slices, 5,142 LUTs, and 4,452 FFs. Both cores use only two digital signal processors (DSPs) and four 18-kb block memories (BRAMs). The implementation has a constant execution time to prevent timing attacks. The server-side operations take 1.4 milliseconds and the client-side operations take 1.5 milliseconds.
	Oder does disclose both the server and client are generating a polynomial 𝒂̂ using Parse(SHAKE-128(seed)). The client in the algorithm produces a polynomial 𝒖̂ from polynomial 𝒂̂ and a number theoretic transform of 𝒆′ and send the polynomial 𝒖̂ to the server through an encodeB(mb) and the server decodeB(mb) to get the polynomial 𝒖̂. Polynomial 𝒃̂ is send to the client in an encodeA and the client is to perform decodeA to receive polynomial 𝒃̂. The client also generate a key μ and a polynomial 𝒄 and send the polynomial 𝒄 to the server based on another received data request signal sent by the server, so that the server generates the key μ based on the polynomial 𝒄. This confirms that the polynomial 𝒂̂ created by the client and server are the same and the key μ are the same. Server (Alice) and Client (Bob) both are generating a 𝒂̂ individually and based on the input, they are to be the same value. This would implies that the server and the client are matched up.
Xing et al., “An Efficient Implementation of the NewHope Key Exchange on
FPGAs”, 2019: This prior art discloses methodology for a new key exchange scheme
called NewHope was proposed by Alkim, Ducas, Pöppelmann, and Schwabe that based security on the quantum hardness of Ring Learning with Errors (RLWE) problem, and was later submitted to the NIST public competition of standard post-quantum cryptography. The new scheme is attractive as it is designed to achieve high performance. In this work, we concentrate on its performance on hardware platforms and propose an efficient implementation of NewHope on Xilinx Artix-7 7020 FPGA platform that consumes 3158 slices, 10285 LUTs, 6623 registers in the server side, and 3042 slices, 10345 LUTs, 6704 registers in the client side, achieving a 45% reduction in LUT, 30% reduction in FF while the total time utilization also decreases by 16% compared with the up to date and directly related work. Specifically, we can accomplish three phases of the key exchange in 39.8/61.7/21.4 µs respectively, operating in 153/152 MHz in server/client side.
	Xing does disclose or the generation of secret vector s and noise vector e that both obey centered binomial distribution ψ16, any PRNG can be qualified, where SHAKE- 128 can also be a candidate, in which case we may be able to reuse the Keccak core. However, as these generation processes would be implemented in parallel with the generation of public parameter a, as depicted in Table V, Sect. IV, there is an unavoidable problem of hardware hazard. In addition, it is not affordable to utilize another Keccak core, in consideration of its large resource demand. A lightweight PRNG can be adequate as long as it has a reasonable throughput. The Trivium PRNG [11] is selected in our design to generate s and e, mainly because that the 
However, none of the prior arts of record independently or in-combination discloses all
the limitation of the independent claims 1, 5, and 8 as recited in the amended set of claims
being examined.
Therefore, the independent claims are allowable over the prior arts of record. The
dependent claims being definite, further limiting, and fully enabled by the specification are
also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
In most cases, the examiner's actions and the applicant's replies make evident the reasons
for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true
when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where
the examiner's actions clearly point out the reasons for rejection and the applicant's reply
explicitly presents reasons why claims are patentable over the reference, the reasons for
allowance are in all probability evident from the record and no statement should be necessary.

logical extension of 37 CFR 1.111 and 1.133 would dictate that the examiner should make
reasons of record and such reasons should be specific.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434